— Order unanimously affirmed with costs. Memorandum: Respondent argues that the reciprocal support order granted to petitioner for the support of the parties’ children was improperly granted because the previous order of the Pennsylvania court awarding custody of the children to petitioner was not entitled to full faith and credit in New York. We disagree. Because Pennsylvania was the home State of the children, the Pennsylvania court had jurisdiction pursuant to the Uniform Child Custody Jurisdiction Act to modify the prior order of the New York State Family Court which had awarded custody to respondent (see, Domestic Relations Law §75-c [5]; §75-d [1] [a] [i]; 23 Pa Cons Stat Annot §§ 5343, 5344 [a] [1] [i]; see also, Vanneck v Vanneck, 49 NY2d 602; Quinn v Quinn, 145 AD2d 754). (Appeal from Order of Onondaga County Family Court, Buck, J. — Child Support.) Present — Callahan, A. P. J., Doerr, Boomer, Balio and Lawton, JJ.